MITCHELL, P.J.,
concurring.
¶ 25 This case illustrates the need for legislation to address Appellant’s dilemma. The determination that in Oklahoma there is no duty on the part of a former employer to merely confirm, the fact of one’s previous employment leaves that former employee *913vulnerable to, and perhaps even helpless against, petty, spiteful, mean and unprofessional conduct as has been alleged here. It is not farfetched at all that the employee’s ability to secure future employment is made significantly more difficult, if not impossible, by such conduct. Actions that deter or discourage employment without good reason are certainly against public policy. Oklahoma should address this problem legislatively. See Deborah A. Ballam, Employment References-Speak No Evil, Hear No Evil: A Proposal for Meaningful Reform, 39 Am. Bus. L.J. 44, 455-65 (2002); and Connie Swemba, “To Tell the Truth, The Whole Truth, and Nothing But the Truth:” Employment References and Tort Liability, 33 U. Tol. L.Rev. 847, 861-67 (2002); see also Kan. Stat. Ann. § 44-119a (providing absolute immunity from civil liability to employers who disclose the following information about current or former employees to prospective employers: (1) date of employment; (2) pay level; (3) job description and duties; and (4) wage history).